DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (US 2015/0061982).
	As to claim 1, Woo teaches a gate driving circuit, comprising: 
a first shift register configured to output scan signals of a gate-on voltage ([0044] a first supply unit 300 to supply a scan signal to the first output terminal 111, fig. 3), wherein phases of the scan signals of the gate-on voltage are sequentially delayed (fig. 4 illustrates sequential output of scan signals S1, S2…);
 a second shift register having a plurality of light emission (EM) signal transfer parts which are connected in cascade ([0044] second supply unit 310 to supply an emission control signal to the second output terminal 112, fig. 3) through a clock line (CLK3 and CLK4 are shared by the stages, fig. 3) and a carry signal line (carry signal line connecting the output from E1 and the input 106 of stage 2 as illustrated in fig. 3), wherein each of the EM signal transfer parts operates as an off-driving signal transfer part which outputs an EM signal of a gate-off voltage or operates as an on-driving signal transfer part which outputs an EM signal including a gate-on voltage (fig. 4 illustrates EM1, EM2 signal of a gate –off voltage) based on an EM output control signal input to a start terminal ([0063] the third driver 240 controls the voltages of the third and fourth nodes N3 and N4, based on signals supplied to the first output terminal 111 and third and sixth input terminals 103 and 106); and 
a control block including an nth controller (nth controller includes transistors M8, M9,  M10 and M11, fig. 3) configured to generate one signal among the gate-off voltage (gate off voltage EM1 (as seen in fig. 4) as a carry signal from the previous stage), an EM start signal (FLM2, fig. 3), or a carry signal from a (n-1)th EM signal transfer part (as seen in fig. 3) as an nth EM output control signal to apply the nth EM output control signal to a start terminal of an nth EM signal transfer part ([0063] the third driver 240 controls the voltages of the third and fourth nodes N3 and N4, based on signals supplied to the first output terminal 111 and third and sixth input terminals 103 and 106), the nth controller configured to generate the nth EM output control signal based on an nth scan signal (n is a natural number) from the first shift register (that is, S1 or S2), a first control signal designating the off-driving signal transfer parts and the on-driving signal transfer parts among the EM signal transfer parts (carry signals E1 or E2 with a high level and low level as seen in fig. 4 ), a second control signal designating a first on-driving signal transfer part among the on-driving signal transfer parts (that is low level output E1 from the first stage, fig. 3), or a third control signal designating second to last on-driving signal transfer parts among the on-driving signal transfer parts ([0063] the third driver 240 controls the voltages of the third and fourth nodes N3 and N4, based on signals supplied to the first output terminal 111 and third and sixth input terminals 103 and 106).


a flexible display panel including a screen in which a plurality of data lines (data lines D1 to Dm, fig. 1), a plurality of scan lines (scan lines S1 to Sn, fig. 1 ), and a plurality of light emission (EM) lines (emission control lines E1 to En, fig. 1) cross each other and a plurality of pixels are disposed (see fig. 1);
 a data driving circuit configured to supply data voltages to the data lines ([0030] the data driver 20 supplies a data signal to data lines D1 to Dm synchronized with the scan signal); and 
a gate driving circuit configured to supply scan signals to the scan lines and supply EM signals to the EM lines, thereby supplying the data voltages to at least some of the pixels ([0028] the scan/emission driver 10 progressively supplies a scan signal to scan lines S1 to Sn, and progressively supplies an emission control signal to emission control lines E1 to En), 
wherein the gate driving circuit includes:
 a first shift register configured to output scan signals of a gate-on voltage ([0044] a first supply unit 300 to supply a scan signal to the first output terminal 111, fig. 3), wherein phases of the scan signals of the gate-on voltage are sequentially delayed (fig. 4 illustrates sequential output of scan signals S1, S2…);
 a second shift register having a plurality of light emission (EM) signal transfer parts which are connected in cascade ([0044] second supply unit 310 to supply an emission control signal to the second output terminal 112, fig. 3) through a clock line (CLK3 and CLK4 are shared by the stages, fig. 3) and a carry signal line (carry signal line connecting the output from E1 and the input 106 of stage 2 as  wherein each of the EM signal transfer parts operates as an off-driving signal transfer part which outputs an EM signal of a gate-off voltage or operates as an on-driving signal transfer part which outputs an EM signal including a gate-on voltage (fig. 4 illustrates EM1, EM2 signal of a gate –off voltage) based on an EM output control signal input to a start terminal ([0063] the third driver 240 controls the voltages of the third and fourth nodes N3 and N4, based on signals supplied to the first output terminal 111 and third and sixth input terminals 103 and 106); and 
a control block including an nth controller (nth controller includes transistors M8, M9,  M10 and M11, fig. 3) configured to generate one signal among the gate-off voltage (gate off voltage EM1 (as seen in fig. 4) as a carry signal from the previous stage), an EM start signal (FLM2, fig. 3), or a carry signal from a (n-1)th EM signal transfer part (as seen in fig. 3) as an nth EM output control signal to apply the nth EM output control signal to a start terminal of an nth EM signal transfer part ([0063] the third driver 240 controls the voltages of the third and fourth nodes N3 and N4, based on signals supplied to the first output terminal 111 and third and sixth input terminals 103 and 106), the nth controller configured to generate the nth EM output control signal based on an nth scan signal (n is a natural number) from the first shift register (that is, S1 or S2), a first control signal designating the off-driving signal transfer parts and the on-driving signal transfer parts among the EM signal transfer parts (carry signals E1 or E2 with a high level and low level as seen in fig. 4 ), a second control signal designating a first on-driving signal transfer part among the on-driving signal transfer parts (that is low level output E1 from the first stage, fig. 3), or a third control signal designating second to last on-driving signal transfer parts .

Allowable Subject Matter
3.	Claims 2-5 and 7- 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMEN W BOGALE/Examiner, Art Unit 2628           

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628